Citation Nr: 0332168	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery disease 
with myocardial infarction and coronary artery bypass graft 
as secondary to service-connected meningococcal meningitis, 
pericarditis, and myocarditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.

The claims file contains a report of a March 1973 rating 
decision wherein entitlement to service connection for 
meningococcal septicemia, recovered, was granted with 
assignment of a noncompensable evaluation effective January 
3, 1973.

The current appeal arose from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The RO, in pertinent part, denied 
entitlement to service connection for meningococcal 
meningitis, pericarditis and myocarditis.  The RO also denied 
entitlement to service connection for coronary artery disease 
with heart attack and bypass graft surgery secondary to 
meningococcal meningitis, pericarditis and myocarditis.

In September 2002 the RO granted entitlement to service 
connection for pericarditis and myocarditis which was 
associated with service-connected meningococcal septicemia.  
The RO also denied entitlement to service connection for 
coronary artery disease, status post myocardial infarction 
and coronary artery bypass grafting as secondary to service-
connected meningococcal meningitis, pericarditis, and 
myocarditis.

In November 2003 the representative at the Board of Veterans' 
Appeals (Board) raised the issue of entitlement to an initial 
increased (compensable) evaluation for meningococcal 
meningitis, pericarditis, and myocarditis.  Since this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO issued a VCAA notice letter in July 2001 to the veteran in 
connection with his original direct service connection claim; 
however, the RO gave the veteran only 60 days to reply.  The 
RO has not issued a VCAA notice letter as to the issue of 
secondary service connection currently on appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The veteran was last examined by VA in June 1999 to ascertain 
the etiology of coronary artery disease with respect to 
direct service connection.  While it was determined that 
there was no causal relationship between coronary artery 
disease and meningococcal meningitis, pericarditis, the 
latter of which was subsequently service-connected, the Board 
notes that the examiner did not address whether there was any 
relationship on the basis of aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  Accordingly, a comprehensive 
contemporaneous examination of the veteran by a specialist in 
cardiology is warranted.

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for coronary artery disease, 
meningitis, pericarditis, and myocarditis 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special cardiovascular examination of the 
veteran by a specialist in cardiology or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
whether there is a causal relationship 
between service-connected meningococcal 
meningitis, pericarditis, and 
myocarditis, and coronary artery disease.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The specialist in cardiology must opine 
as to whether there is any causal 
relationship between the service-
connected meningococcal meningitis, 
pericarditis and myocarditis and the 
development of coronary artery disease.  
If no such relationship is determined to 
exist, the examiner must express an 
opinion as to whether service-connected 
meningococcal meningitis, pericarditis, 
and myocarditis aggravates coronary 
artery disease.  If such aggravation is 
determined to exist, the examiner must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of coronary artery 
disease;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
meningococcal meningitis, pericarditis, 
and myocarditis based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of coronary artery disease are 
proximately due to service-connected 
meningococcal meningitis, pericarditis, 
and myocarditis.



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
coronary artery disease as secondary to 
service-connected meningococcal 
meningitis, pericarditis, and 
myocarditis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAFC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


